Citation Nr: 0515353	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  04-10 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had periods of active service from January 1976 
to February 1979 and from March 1983 to March 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought.  

The veteran provided sworn testimony at a hearing conducted 
by the undersigned Acting Veterans Law Judge sitting at the 
Cleveland RO in March 2005 (Travel Board hearing).  A 
transcript of the hearing is on file.  


FINDINGS OF FACT

1.  The RO notified the appellant of the evidence needed to 
substantiate the claim adjudicated herein on appeal, and 
obtained and fully developed all evidence necessary for its 
equitable disposition.  

2.  The objective medical evidence of record demonstrates 
that any current back disorder is not due to service or an 
injury in service, and was not first shown for years after 
service discharge.  


CONCLUSION OF LAW

The veteran does not have a chronic back disorder that was  
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim on appeal; and whether the claim has 
been fully developed in accordance with the VCAA and other 
applicable laws and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain. The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim. 
38 U.S.C.A. § 5103A (West 2002).  

In this case, the veteran seeks service connection for a low 
back disorder, claimed as a residual of a low back injury 
sustained during his second period of service.  Service 
medical records have been obtained, as have private treatment 
records, and there is no indication of any outstanding 
medical records that are not already in the claims folder.  

Given the above, it is doubtful whether any sort of further 
development would be beneficial in this case.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate the claim 
on appeal, and that he has been informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was provided with a copy 
of the July 2003 RO rating decision setting forth the general 
requirements of applicable law pertaining to evidence to 
support a claim of service connection.  The general 
advisement was again provided in the statement of the case 
(SOC) dated in December 2003, as well as in the supplemental 
statement of the case (SSOC) dated in August 2004.  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The CAVC also cited to four 
requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. § 
3.159(b) and Quartuccio, supra: (1) notice of the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) notice of the information and evidence that VA 
will seek to provide; (3) notice of the information and 
evidence the claimant is expected to provide; and (4) a 
request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  Id. 
at 422.  

In this case, the veteran filed his claim in November 2002.  
The RO issued notice to the veteran of VA's duty to assist 
and other VCAA responsibilities in a communication dated 
later in November 2002, prior to the adjudication of the 
claim in the July 2003 RO decision.  As such, the timing of 
the notice comports with the CAVC's holding in Pelegrini, 
supra. 

The substance of the VCAA notice is adequate as well in that 
the veteran was provided with notice of the sort of the 
information needed to substantiate his claims on appeal.  VA 
has obtained all identified records noted by the veteran 
throughout the pendency of this matter since the inception of 
the claim.  38 U.S.C.A.§ 5103A (a),(b) and (c).  In 
particular, the veteran has not responded to the VCAA notice, 
or identified any records which have not already been 
obtained, which are also pertinent to the claims on appeal.  
At his Travel Board hearing in March 2005, the veteran 
indicated that his treatment had been at non-VA facilities 
(Transcript, page 9), and he did not identify any additional 
records which have not already been requested and obtained.  

Given the development undertaken by the RO and the fact that 
the veteran has pointed to no additional evidence which has 
not already been obtained, the Board finds that the record is 
ready for appellate review as to the issue on appeal.  The 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claims is required to comply with the duty to assist 
him as mandated by 38 U.S.C.A. §§ 5103, 5103A.  

II.  Criteria for Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more 
during a period of war (or peacetime service after December 
31, 1946), and arthritis, if present, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The CAVC has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3 (2004).  

III.  Analysis

Service medical records from the U.S.S. Thorn show that the 
veteran was seen on December 5, 1986 for complaint of low 
back pain following an incident where he slipped and tried to 
regain his balance while carrying mailbags.  On initial 
onboard examination, the low back appeared normal, with no 
signs of bruises or edema.  There was a normal curvature of 
the spine, but the veteran reported pain upon bending down to 
touch his toes.  An initial assessment was to rule out lower 
lumbar strain, and the veteran was sent to a naval department 
hospital for further evaluation.  On further assessment later 
that same day, the veteran reported that he fell down two 
steps, but did not strike his lower back.  The examining 
physician noted mild lumbar scoliosis, concave to the right, 
secondary to mild right paralumbar spasms.  The assessment 
was right paralumbar muscle strain with spasms.  The veteran 
was given Motrin and Parafon, and he was advised to lose 
weight.  

The veteran was seen for a follow-up examination several days 
later on December 11, 1986, at which time he stated he was 
somewhat improved, although still stiff.  The assessment was 
muscle strain.  He was advised to continue his medication and 
to use head pads for the relief of his muscle spasms.  The 
remainder of the service medical records is without reference 
to the low back.  The report of examination at separation 
from service, dated February 26, 1987, is negative for any 
complaint or abnormality pertaining to the low back.  

The post-service medical evidence shows no complaint, 
treatment or diagnosis of any low back disorder prior to 
October 2, 1991.  Private treatment records were requested 
from Kaiser Permanente for 1987 to the present.  The records 
received show no treatment prior to June 1988, and these 
records are not pertinent to the claim on appeal.  The 
veteran was first seen for a "1 wk" self-reported history 
of low back pain on October 2, 1991.  At that time he 
reported no history of an injury, and no reference was made 
to his prior service or the December 1986 injury in service.  
The diagnosis was lumbosacral spine sprain.  

Although the veteran asserts that his in-service injury 
resulted in a chronic back disorder and that he has had back 
pain and complaints since service, the contemporaneous 
evidence does not support his assertions.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).  Service medical records show treatment on December 
5, 1986 and December 22, 1986, following a low back strain, 
with no additional complaint, treatment, or diagnosis until 
October 2, 1991-more than four and a half years after his 
separation from service.  The strain in service was acute and 
transitory in nature and resolved without residuals.  After 
the evaluation in December 1986, the veteran was apparently 
able to serve without further back complaint or problem.  At 
the time of separation examination, he expressed no complaint 
regarding the back and clinical examination disclosed no back 
abnormality.  Back problems were not first reported for 
several years thereafter.  There is no medical nexus 
associating the acute problems in service and any current 
back difficulties.

The lay opinion statements of the veteran provides no basis 
for the grant of the claim, since although he is competent to 
provide evidence of observable symptoms, he is not competent 
to attribute any low back pain and symptomatology to an 
incident in service or current diagnosis.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  

While he testified at his Travel Board hearing in March 2005 
that records from Kaiser Permanente would show treatment for 
chronic low back pain from March 1987 to the present, the 
records clearly and unquestionably show treatment no earlier 
than October 2, 1991, and this disorder is not shown by any 
credible medical evidence of record, to be related to the 
December 1986 incident in service.  The Board wishes to make 
it clear that it has no reason to doubt the veteran's 
sincerity in the validity of his claim.  The Board 
acknowledges the veteran hurt his back in service, but notes 
that the probative evidence of record reveals the back 
problem in service healed without residuals and there is no 
causal connection between the inservice incident and any 
current back disorder.

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claim, as set forth 
above, and, therefore, reasonable doubt is not for 
application.  

ORDER

The claim of service connection for a chronic back disorder, 
to include as a residual of an inservice injury, is denied.  

      	                        
____________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


